TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00208-CR


Segundo Homderman, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9034031, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due December 8, 2003.  In response to an overdue notice,
counsel has filed a motion asking that the time for filing be extended to March 1, 2004.  In the
motion, counsel states that he was not informed that the clerk's record was filed.  The record reflects
that the clerk's record was filed on June 18, 2003, and a notice was mailed to counsel on that date.
The motion is granted.  Appellant's counsel, Mr. Ariel Payan, is ordered to tender a
brief in this cause no later than March 1, 2004.  No further extension of time will be granted.
It is ordered January 29, 2004.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish